The plaintiff below alleges, in substance: That the tract of land involved, to wit, the southeast quarter of section 6, township 7, range 13 W. I. M., was patented or deeded to an Indian, Pau-tautle-ty, on August 25, 1901. He died and left a widow, Adle-gam-ah, and a daughter, Adle-tohoo-lah, who was the mother of the plaintiff. She afterwards died and left the plaintiff, Harry Komalty, her only heir. Pau-tautle-ty also had a son, Duke-Poor-Buffalo. That the widow of Pau-tautle-ty, viz. Adle-gam-ah, the son, Duke-Poor-Buffalo, and this plaintiff, are the only heirs of Pau-tautle-ty. On the 2d day of March, 1903. Adle-gam-ah and Duke-Poor-Buffalo deeded the entire tract to one Elmer Grinstead, and Grinstead, after the tract had been surveyed, platted, and divided into lots, blocks, and alleys, directly and indirectly, deeded to the several numerous defendants herein. Thereafter the plaintiff deeded his interest in the premises to plaintiff in error, Boone D. Hite, and he is now the owner of whatever interest the plaintiff, Harry Komalty, may have had in the premises. *Page 83 
To the plaintiff's petition, the defendants for answer (1) made general denial; and (2) specially denied that Harry Komalty is the grandson or heir of Pau-tautle-ty. Trial was had, and at the conclusion the court directed the jury to return a verdict for the defendants. Plaintiff appeals. Some of the defendants below were made parties to the appeal, but a large majority were not. No notice or service of any kind was served on those parties who were not made parties to the appeal. The court dismissed the appeal on that ground.
We are clearly of the opinion that all parties interested were not made parties of the appeal, and that the appeal was properly dismissed. For that reason, the motion for rehearing should be denied.
We may add here, however, that we have examined the evidence in reference to the issue, as to whether Harry Komalty was the grandson and heir of Pau-tautle-ty, and agree with the trial court that the evidence failed entirely to sustain that fact, and the court did not err in directing a verdict. A rehearing should be denied.
By the Court: It is so ordered.